Exhibit 10.1

 

 

GREENSKY, INC.
ANNUAL INCENTIVE PLAN

 

Effective as of January 1, 2019

 

 

--------------------------------------------------------------------------------



 

GREENSKY, INC.

 

ANNUAL INCENTIVE PLAN

 

THIS ANNUAL INCENTIVE PLAN (this “Plan”) of GreenSky, Inc., a Delaware
corporation (“GreenSky”), is adopted for the benefit of the eligible employees
described herein, effective as of January 1, 2019.

 

WITNESSETH:

 

WHEREAS, the Compensation Committee of the Board of Directors of GreenSky
desires to adopt an annual incentive bonus plan pursuant to which GreenSky may
award bonuses to eligible employees; and

 

WHEREAS, the Compensation Committee of the Board of Directors of GreenSky
accordingly has approved this Plan as set forth herein.

 

NOW, THEREFORE, GreenSky hereby establishes the Plan as set forth below.

 

1.             STATEMENT OF PURPOSE

 

1.1          Statement of Purpose.  The purpose of the Plan is to encourage the
creation of stockholder value by establishing a direct link between the
achievement of designated Corporate Performance Objectives (as defined below)
and the incentive compensation of Participants in the Plan.  Participants
contribute to the success of GreenSky and its Affiliates (as defined below)
through the application of their skills and experience in fulfilling the
responsibilities associated with their positions.  GreenSky and its Affiliates
desire to benefit from the contributions of the Participants and to provide an
incentive bonus plan that encourages the sustained creation of stockholder
value.

 

2.             DEFINITIONS

 

2.1          Definitions.  Capitalized terms used in the Plan shall have the
following meanings:

 

“Affiliate” means any corporation, trade or business or other entity, including
but not limited to partnerships, limited liability companies and joint ventures,
directly or indirectly controlling, controlled by or under common control with
GreenSky, within the meaning of Section 405 of the Securities Act.  Affiliate
includes any corporation, trade or business or any other entity that becomes
such on or after the date hereof.

 

“Aggregate Corporate Performance Bonus Multiplier” means the percentage(s) from
zero percent (0%) to two hundred percent (200%) that applies to determine the
Participant’s Preliminary Bonus Award for the Bonus Period and corresponds to
the Corporate Performance Objective(s) and/or level(s) of Corporate Performance
Objective(s) and/or Individual Performance Factor(s) and/or level(s) of
Individual Performance Factors that must be achieved during the Bonus Period to
calculate the Participant’s Preliminary Bonus Award.  The Committee shall
establish how the Aggregate Corporate Performance Bonus Multiplier shall be
determined for purposes of determining the Participant’s Preliminary Bonus
Award.  If the Aggregate Corporate Performance Bonus Multiplier is to be
determined based on the achievement of a single level of a Corporate Performance
Objective, the Aggregate Corporate Performance Bonus Multiplier shall be the
same as the Corporate Performance Bonus Multiplier assigned to that single level
of Corporate Performance Objective for the Bonus Period.  If the Aggregate
Corporate Performance Bonus Multiplier is to be determined based on the
achievement of more than one Corporate Performance Objective and/or Individual
Performance Factor and/or more than one level of Corporate Performance

 

--------------------------------------------------------------------------------



 

Objective and/or Individual Performance Factor, the Aggregate Corporate
Performance Bonus Multiplier shall equal the sum of those percentages determined
by multiplying (i) the Corporate Performance Bonus Multiplier assigned to each
separate Corporate Performance Objective or level of Corporate Performance
Objective and/or separate Individual Performance Factor or level of Individual
Performance Factor for the Bonus Period by (ii) the Weighting Percentage
assigned to that separate Corporate Performance Objective or level of Corporate
Performance Objective or separate Individual Performance Factor or level of
Individual Performance Factor.

 

“Beneficiary” means the person or persons designated in writing by the
Participant to be the Participant’s Beneficiary for purposes of the Plan.  Such
designation shall be made in writing by the Participant in the manner prescribed
by the Committee.  The Participant may change or revoke such designation at any
time, only if such change or revocation is made in writing in the manner
prescribed by the Committee.  If, at the time of the Participant’s death, no
Beneficiary has been designated or the designated Beneficiary predeceases the
Participant, the Participant’s Beneficiary for purposes of the Plan will be
(i) the Participant’s spouse, (ii) if there is no spouse, the Participant’s
children, including legally adopted children, in equal shares per stirpes, and
(iii) if there is no spouse nor children, the Participant’s estate.

 

“Board” means the Board of Directors of GreenSky.

 

“Bonus Award” means the bonus amount to be paid to the Participant for the Bonus
Period, which shall equal the lesser of (i) the Participant’s Maximum Bonus
Award for the Bonus Period and (ii) the Participant’s Preliminary Bonus Award
for the Bonus Period, as such Preliminary Bonus Award may be increased or
decreased as the Committee in its sole discretion shall determine based on
individual performance or such other factors as the Committee determines to be
appropriate.

 

“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.

 

“Cause” shall have the same definition as under any offer letter or employment
agreement between the Company or any Affiliate and the Participant or, if no
such offer letter or employment agreement exists or if such offer letter or
employment agreement does not contain any such definition or words of similar
import, “Cause” means (i) the Participant’s act or failure to act amounting to
gross negligence or willful misconduct to the detriment of GreenSky or any
Affiliate; (ii) the Participant’s dishonesty, fraud, theft or embezzlement of
funds or properties in the course of Participant’s employment; (iii) the
Participant’s commission of or pleading guilty to or confessing to any felony;
or (iv) the Participant’s breach of any restrictive covenant agreement with
GreenSky or any Affiliate, including but not limited to, confidentiality
covenants, covenants not to compete, non-solicitation covenants and
non-disclosure covenants. For purposes of the Plan, the Participant’s
resignation without GreenSky’s or an Affiliate’s written consent in anticipation
of termination of employment for Cause shall constitute a termination of
employment for Cause.

 

“CEO” means the Chief Executive Officer of GreenSky.

 

“Change in Control” shall be deemed to have occurred upon the first occurrence
of an event set forth in any one of the following paragraphs:

 

(i)            The accumulation in any number of related or unrelated
transactions (other than an offering of Shares to the general public through a
registration statement filed with the Securities and Exchange Commission) by any
Person of beneficial ownership (as such term is used in Sections 13(d) and
14(d)(2) of

 

2

--------------------------------------------------------------------------------



 

the Exchange Act) of more than fifty percent (50%) of the combined voting power
of GreenSky’s voting stock; provided that for purposes of this subsection (i), a
Change in Control will not be deemed to have occurred if the accumulation of
more than fifty percent (50%) of the voting power of GreenSky’s voting stock
results from any acquisition of voting stock (i) by GreenSky or any Affiliate,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
GreenSky or any Affiliate, (iii) by any Significant Stockholder, (iv) by any
Person that, prior to the transaction, directly or indirectly, controls, is
controlled by, or is under common control with, GreenSky, or (v) by any Person
pursuant to a merger, consolidation or reorganization (a “Business Combination”)
that would not cause a Change in Control under subsection (ii) below; or

 

(ii)           Consummation of a Business Combination, unless, immediately
following that Business Combination, (i) all or substantially all of the Persons
who were the beneficial owners of voting stock of GreenSky immediately prior to
that Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of GreenSky’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns GreenSky or all or
substantially all of GreenSky’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of GreenSky and (ii) no Person other than a Significant Stockholder has
beneficial ownership of fifty percent (50%) or more of the combined voting power
of GreenSky’s voting stock (including any entity that as the result of that
transaction owns GreenSky or all or substantially all of, GreenSky’s assets
either directly or through one or more subsidiaries); or

 

(iii)          During any twelve (12)-month period, Incumbent Board Members
cease to constitute a majority of the Board; or

 

(iv)          A sale or other disposition of all or substantially all of the
assets of GreenSky, except pursuant to a Business Combination that would not
cause a Change in Control under subsection (ii) above; or

 

(v)           A complete liquidation or dissolution of GreenSky, except pursuant
to a Business Combination that would not cause a Change in Control under
subsection (ii) above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or a sub-committee of
the Compensation Committee of the Board, if so appointed by the Compensation
Committee of the Board. The Committee shall administer the Plan.

 

“Compensation” means the Participant’s actual base salary or wages earned during
the Bonus Period, excluding incentive payments, salary continuation, bonuses,
income from equity awards, stock options, restricted stock, restricted stock
units, other equity awards or holdings, deferred compensation, commissions, and
any other forms of compensation over and above the Participant’s actual base
salary or wages earned during the Bonus Period.

 

“Corporate Performance Bonus Multiplier” means the percentage(s) from zero
percent (0%) to two hundred percent (200%) that applies to each separate
Corporate Performance Objective or separate level of Corporate Performance
Objective and/or each separate Individual Performance Factor or separate level
of Individual Performance Factor used to determine the Participant’s Preliminary
Bonus Award for the Bonus Period.  The Committee shall establish the Corporate
Performance Bonus Multiplier that corresponds to each Corporate Performance
Objective or different level of Corporate Performance Objective and each

 

3

--------------------------------------------------------------------------------



 

Individual Performance Factor or different level of Individual Performance
Factor that must be achieved during the Bonus Period to calculate the
Participant’s Preliminary Bonus Award.

 

“Corporate Performance Objectives” means any business criteria relating to
GreenSky and/or its Affiliates or their business with respect to which Bonus
Awards may be based, as determined by the Committee.  The relevant measure of
performance shall be determined in accordance with the requirements the
Committee may designate.  The Committee may appropriately adjust the Corporate
Performance Objectives as the Committee in its sole discretion may determine is
appropriate.

 

“Disability” means any injury, illness or sickness that qualifies as a long-term
disability within the meaning of the Company’s long-term disability plan or
program and on account of which such Participant is entitled to receive
long-term disability benefits.

 

“Distribution” means the payment of the Bonus Award under the Plan.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“Effective Date” means January 1, 2019.

 

“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records.  A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee.  An Employee does not include
(i) any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.

 

“Employer” means GreenSky and any Affiliate of GreenSky who employs one or more
Employees.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder.

 

“Holdings” means GreenSky Holdings, LLC, a Georgia limited liability company,
and any successor thereto by operation of law or otherwise.

 

“Incumbent Board Member” means an individual who either is (a) a member of the
Board as of the effective date of the adoption of this Plan or (b) a member who
becomes a member of the Board subsequent to the date of the adoption of this
Plan whose election, or nomination for election by GreenSky’s stockholders, was
approved by a vote of at least sixty percent (60%) of the then Incumbent Board
Members (either by a specific vote or by approval of the proxy statement of
GreenSky in which that person is named as a nominee for director, without
objection to that nomination), but excluding, for that purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

4

--------------------------------------------------------------------------------



 

“Individual Performance Factors” means such individual/personal performance
objectives and such other individual/personal factors as the Committee
determines to be appropriate for purposes of determining the Participant’s Bonus
Award for the Bonus Period.

 

“IPO” means the underwritten initial public offering of Shares that closed in
May 2018.

 

“Maximum Bonus Award” means the maximum Bonus Award which can be earned and paid
for the Bonus Period to a Participant as determined by the Committee.  The
Committee may establish the Maximum Bonus Award for a Bonus Period as a set
dollar amount or in such other manner as the Committee may designate, including
using the same methodology for determining the Participant’s Preliminary Bonus
Award but using different Corporate Performance Objective(s) and/or level(s) of
Corporate Performance Objective(s) and/or different Individual Performance
Factor(s) and/or levels of Individual Performance Factors than those used to
determine the Aggregate Corporate Performance Bonus Multiplier for determining
the Participant’s Preliminary Bonus Award. Unless the Committee specifically
determines otherwise, in no event may the amount of any Participant’s Maximum
Bonus Award exceed $3,000,000 for any Bonus Period.

 

“Participant” means a member of the Senior Executive Group and any other
Employee of an Employer who is selected to participate in the Plan.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.

 

“Plan” means this GreenSky, Inc. Annual Incentive Plan, in its current form and
as it may be hereafter amended.

 

“Preliminary Bonus Award” means the preliminary Bonus Award which can be earned
and paid for the Bonus Period to a Participant, which results from multiplying
the Participant’s Compensation for the Bonus Period by the product of (i) the
Participant’s Target Bonus Percentage and (ii) the Participant’s relevant
Aggregate Corporate Performance Bonus Multiplier.  Notwithstanding the
foregoing, the Committee in its discretion may establish a different methodology
from the foregoing to determine the Participant’s Preliminary Bonus Award for
the Bonus Period.  The Participant’s Preliminary Bonus Award may be increased or
decreased as the Committee in its sole discretion shall determine based on the
Participant’s Individual Performance Factors or such other factors as the
Committee determines to be appropriate.

 

“Reorganization Agreement” means the Reorganization Agreement, dated May 23,
2018, among GreenSky, Holdings and the holders of equity interests in Holdings
prior to the transactions contemplated thereby.

 

“Retirement” means the Participant’s termination of employment on or after
attaining such age and/or completing such years of service as the Committee may
determine for purposes of the Plan.

 

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

 

“Senior Executive Group” shall mean GreenSky’s CEO, Chief Financial Officer,
Chief Administrative Officer, Chief Operating Officer, Chief Legal Officer,
Chief Marketing Officer, Chief Human Resources Officer, or any other Employee
otherwise designated by the Committee as a member of the Senior Executive Group,
or any individual serving in any such capacity or in a role with commensurate

 

5

--------------------------------------------------------------------------------



 

duties, who the Committee determines collectively constitute the primary
decision-making body for GreenSky, currently referred to as the Senior Executive
Group.

 

“Share” means the Class A common stock, $0.01 par value per share, of GreenSky,
and, unless the context otherwise requires, such other securities of GreenSky,
as may be substituted or resubstituted for Shares.

 

“Significant Stockholder” shall mean any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) that, immediately following the actions described in Section 4(a), (b),
(c) and (d) of the Reorganization Agreement and prior to the completion of the
IPO, holds ten percent (10%) or more of the total combined voting power of all
classes of common stock of GreenSky and/or would hold ten percent (10%) or more
of the total combined voting power of all classes of common stock of GreenSky if
their units in Holdings were exchanged for common stock of GreenSky (ignoring
for purposes of such calculation any common stock issued in connection with
GreenSky’s IPO to persons or entities other than the holders of equity interests
in Holdings).

 

“Target Bonus Percentage” means, if applicable, the percentage of the
Participant’s Compensation that will be earned as a Bonus Award where the
Corporate Performance Objectives that are achieved for the Bonus Period result
in an Aggregate Corporate Performance Bonus Multiplier of one hundred percent
(100%).  The Target Bonus Percentage for each Participant shall be established
consistent with the Participant’s position in the Employer’s compensation
structure.

 

“Weighting Percentage” means the percentage from one percent (1%) to one hundred
percent (100%) assigned by the Committee to each separate Corporate Performance
Objective and/or Individual Performance Factor or separate level of Corporate
Performance Objective and/or Individual Performance Factor to be achieved to
determine the Participant’s Preliminary Bonus Award for the Bonus Period.  In no
event may the sum of the Weighting Percentages assigned to the Corporate
Performance Objectives and Individual Performance Factors and levels of
Corporate Performance Objectives and Individual Performance Factors to be
achieved for the Bonus Period to calculate the Participant’s Preliminary Bonus
Award exceed one hundred percent (100%).

 

3.             ADMINISTRATION OF THE PLAN

 

3.1          Administration of the Plan.  The Committee shall be the
administrator of the Plan and shall have full authority to formulate adjustments
and make interpretations under the Plan as it deems appropriate, taking into
account such input from the Board, the CEO and such other members of the Senior
Executive Group as the Committee determines appropriate.  The Committee in its
sole discretion may appoint one or more individuals who are not members of the
Board or the Committee to administer the Plan on its behalf, except that the
Committee remains responsible to approve all aspects of the Plan that the
Committee reserves to itself or that pertain to the CEO and the other members of
the Senior Executive Group.  The Committee shall also be empowered to make any
and all determinations not herein specifically authorized which may be necessary
or desirable for the effective administration of the Plan.  Any decision or
interpretation of any provision of this Plan adopted by the Committee or its
appointees shall be final, binding and conclusive on all parties. Benefits under
this Plan shall be paid only if the Committee or its appointee determines, in
its sole discretion, that the Participant or Beneficiary is entitled to them. 
None of the members of the Committee or its appointees shall be liable for any
act done or not done in good faith with respect to this Plan.  GreenSky shall
bear all expenses of administering this Plan.

 

6

--------------------------------------------------------------------------------



 

4.             ELIGIBILITY

 

4.1          Establishing Participation.  Each member of the Senior Executive
Group and each other Employee whose position in the Employer’s compensation
structure entitles him or her to participate in the Plan shall participate in
the Plan for the applicable Bonus Period.  The Committee shall retain the
discretion to name as a Participant any member of the Senior Executive Group or
otherwise-eligible Employee hired after the commencement of the Bonus Period and
prior to October 1st of the Bonus Period.  Members of the Senior Executive Group
and other Employees hired on or after October 1st of the Bonus Period shall not
be eligible to participate in the Plan for that Bonus Period.  Any member of the
Senior Executive Group or other Employee promoted during the Bonus Period may
participate in the Plan in accordance with such Employee’s status for the
relevant portion of the Bonus Period.

 

5.             AMOUNT OF BONUS AWARDS

 

5.1          Establishment of Bonuses.

 

(a)           Establishment of Maximum Bonus Awards.  The Committee shall
establish, for each Participant, the Participant’s Maximum Bonus Award (in
dollars) for the Bonus Period or the methodology for establishing such Maximum
Bonus Award (in dollars).

 

(b)           Establishment of Preliminary Bonus Awards.  The Committee then
shall establish, for each Participant, the Participant’s (i) Target Bonus
Percentage, (ii) the Corporate Performance Objective(s) and level(s) of
Corporate Performance Objectives that must be achieved to determine the
Participant’s Preliminary Bonus Award, (iii) the Individual Performance
Factor(s) and level(s) of Individual Performance Factor(s) that must be achieved
to determine the Participant’s Preliminary Bonus Award, (iv) the Corporate
Performance Bonus Multiplier that will apply to each Corporate Performance
Objective and Individual Performance Factor or level of Corporate Performance
Objective or Individual Performance Factor that will apply to determine the
Participant’s Preliminary Bonus Award and (iv) the Aggregate Corporate
Performance Bonus Multiplier that will apply to determine the Participant’s
Preliminary Bonus Award for the Bonus Period.

 

(c)           Time and Manner of Establishment.  The Corporate Performance
Objectives, the levels of Corporate Performance Objectives and, if applicable,
the Individual Performance Factors and levels of Individual Performance Factors
to be achieved must take into account and be calculated with respect to the full
accrual and payment of the Bonus Awards to be paid under the Plan.  Each
Participant’s (i) Target Bonus Percentage, (ii) Corporate Performance
Objective(s) and level(s) of Corporate Performance Objective to be achieved,
(iii) Individual Performance Factor(s) and level(s) of Individual Performance
Factors to be achieved, (iv) Corporate Performance Bonus Multiplier that
corresponds to each Corporate Performance Objective or Individual Performance
Factor or level of Corporate Performance Objective or Individual Performance
Factor to be achieved, and (v) Aggregate Corporate Performance Bonus Multiplier
must be established by the Committee in writing; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives or levels of Corporate Bonus Objectives must be
determinable by a third party with knowledge of the relevant facts.  The
achievement of the Individual Performance Factors or levels of Individual
Performance Factors may be subjective and determinable in the sole discretion of
the Committee. The Corporate Performance Objectives and Individual Performance
Factors the Committee may designate shall be any Corporate Performance
Objectives or Individual Performance Factors the Committee may determine.  There
may be separate levels of Corporate Performance Objectives and Individual
Performance Factors whenever the Corporate Performance Objectives are based upon
different organizational levels of GreenSky and its Affiliates and/or the
Individual Performance Factors are based upon different levels of achievement by
the Participant. The

 

7

--------------------------------------------------------------------------------



 

Corporate Performance Objectives and levels of Corporate Performance Objectives,
however, may not include solely the mere continued employment of the
Participant, although Bonus Awards may become payable contingent on the
Participant’s continued employment in addition to Corporate Performance
Objective(s) or level(s) of Corporate Performance Objective(s).  If there are
separate Corporate Performance Objectives and/or Individual Performance Factors
and/or separate levels of Corporate Performance Objectives and/or Individual
Performance Factors that will apply to determine any aspect of a Participant’s
Bonus Award, the Committee shall assign the Corporate Performance Bonus
Multiplier and Weighting Percentage to be used for each separate Corporate
Performance Objective and/or Individual Performance Factor and/or each separate
level of Corporate Performance Objective and/or Individual Performance Factor,
and the Participant’s Aggregate Corporate Performance Bonus Multiplier shall be
the sum of the products of (A) each Corporate Performance Bonus Multiplier
assigned to the separate Corporate Performance Objective and/or Individual
Performance Factor or separate level of Corporate Performance Objective and/or
Individual Performance Factor that must be achieved for the Bonus Period
multiplied by (B) the Weighting Percentage the Committee assigned to that
separate Corporate Performance Objective or Individual Performance Factor or
separate level of Corporate Performance Objective or Individual Performance
Factor.  To the extent actual performance falls between two Corporate
Performance Bonus Multipliers assigned to the separate Corporate Performance
Objectives and/or Individual Performance Factors  or separate levels of
Corporate Performance Objectives and/or Individual Performance Factors that must
be achieved for the Bonus Period, the Corporate Performance Bonus Multiplier for
that Corporate Performance Objective or Individual Performance Factor or level
of Corporate Performance Objective or Individual Performance Factor shall be
determined by straight line interpolation between the two Corporate Performance
Bonus Multipliers.

 

5.2          Calculation of Bonus Awards.

 

(a)           Timing of the Calculation.  The calculations necessary to
determine the Bonus Awards for the Bonus Period shall be made no later than the
fifteenth day of the third month following the end of the Bonus Period for which
the Bonus Awards are to be calculated. Such calculation shall be carried out in
accordance with this Section 5.2.

 

(b)           Calculations.  Following the end of the Bonus Period, the Maximum
Bonus Award for each Participant shall be determined.  Following the end of the
Bonus Period, each Participant’s Preliminary Bonus, if any, also shall be
calculated based on the performance achieved for the Bonus Period.  The
Participant’s Bonus Award for the Bonus Period then shall be equal to the lesser
of (i) the Participant’s Maximum Bonus Award for the Bonus Period and (ii) the
Participant’s Preliminary Bonus Award for the Bonus Period, as such Preliminary
Bonus Award may be increased or decreased as the Committee in its sole
discretion shall determine based on the Participant’s individual performance or
such other factors as the Committee determines to be appropriate.

 

(c)           Written Determination.  For purposes of the Bonus Awards, the
Committee shall certify in writing whether the Corporate Performance Objectives
and/or Individual Performance Factors or levels of Corporate Performance
Objectives and/or Individual Performance Factors have been achieved.

 

6.             PAYMENT OF AWARDS

 

6.1          Eligibility for Payment.  Except as otherwise set forth in Sections
7.1, 8.1 or 9.11 of this Plan or as the Committee may otherwise determine, Bonus
Awards shall not be paid to any Participant who is not employed by an Employer
on the last day of the Bonus Period with respect which the Bonus Award has been
determined, and a Participant who terminates employment with GreenSky and its
Affiliates prior to the last day of the applicable Bonus Period shall not be
eligible to receive any Distribution for (i) the

 

8

--------------------------------------------------------------------------------



 

Bonus Period that includes the date of such termination of employment or
(ii) any future Bonus Periods.  Additionally, notwithstanding any other
provision of the Plan, no Bonus Awards shall be paid to any Participant on and
after the time the Participant is notified by the Employer that the
Participant’s employment is to be terminated involuntarily for Cause, whether
the Bonus Award is payable with respect to any completed Bonus Period, the Bonus
Period in which the Participant’s employment is terminated or any future Bonus
Period.

 

6.2          Timing of Payment.  Any Distribution to be paid for a Bonus Period
shall be paid no later than the fifteenth day of the third month following the
end of the Bonus Period.

 

6.3          Payment of Award.  The amount of the Bonus Award to be paid
pursuant to this Section 6 to a Participant shall be paid in one lump sum cash
payment by the Employer.  If the Participant dies before payment of the Bonus
Award, the Bonus Award, to the extent still payable, shall be paid to the
Participant’s Beneficiary.

 

6.4          Taxes; Withholding.  To the extent required by law, the Employer
shall withhold from all Distributions made hereunder any amount required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in cash or cash equivalent
acceptable to the Committee any income and employment tax withholdings
applicable to any Distribution to the Participant under the Plan.

 

7.             CHANGE IN CONTROL

 

7.1          Effect of Change in Control.  If a Change in Control occurs,
subject to Section 9.11 of the Plan, (i) Bonus Awards with respect to any Bonus
Period that ended prior to the Change in Control shall be determined based on
actual business results achieved for the Bonus Period and (ii) Bonus Awards with
respect to the Bonus Period in which the Change in Control occurs shall be
determined assuming the achievement of each applicable Corporate Performance
Objective or level of Corporate Performance Objective at the target level of
achievement for the Bonus Period, and each Individual Performance Factor or
level of Individual Performance Factor at the target level of achievement for
the Bonus Period with respect to objective Individual Performance Factors and at
100% of the related Corporate Performance Bonus Multiplier with respect to
subjective Individual Performance Factors, except that (i) the Bonus Award for
the Bonus Period that includes the Change in Control shall be based solely upon
the Participant’s Compensation for that Bonus Period through the date of the
Change in Control and (ii) in case of Bonus Awards for any completed Bonus
Period and the Bonus Period in which the Change in Control occurs, (A) the
Committee shall not exercise any discretion to decrease the Participant’s
Preliminary Bonus Award and (B) the Participant need no longer remain employed
with GreenSky and its Affiliates on or after the Change in Control.  After a
Change in Control, Bonus Awards for any completed Bonus Period shall be paid at
the normal time of the bonus payout but in no event later than the fifteenth day
of the third month following the end of the Bonus Period.  Bonus Awards for the
Bonus Period that includes the Change in Control shall be paid no later than the
fifteenth day of the third month following the date of the Change in Control.

 

8.             TERMINATION OF EMPLOYMENT

 

8.1          Payment after Death, Disability and Retirement.  If before a Change
in Control occurs the Participant’s employment with GreenSky and its Affiliates
is terminated during the Bonus Period on account of the Participant’s death,
Disability or Retirement, subject to Section 9.11 of the Plan, the Participant
shall be entitled to receive for the Bonus Period that includes the date of the
Participant’s death, Disability or Retirement, the Bonus Award that would result
based on actual business results for the entire

 

9

--------------------------------------------------------------------------------



 

Bonus Period, taking into account the Corporate Performance Objectives and
levels of Corporate Performance Objectives achieved during the Bonus Period,
calculated on the same basis as other similarly-situated Participants, and the
Individual Performance Factors or levels of Individual Performance Factors at
the actual results level of achievement for the Bonus Period with respect to
objective Individual Performance Factors and at 100% of the related Corporate
Performance Bonus Multiplier with respect to subjective Individual Performance
Factors, except that the Participant’s Bonus Award for that Bonus Period shall
be based solely upon the Participant’s Compensation for that Bonus Period
through the time of Participant’s death, Disability or Retirement.  Each
Participant described herein also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the Participant’s death,
Disability or Retirement, on the same basis as the Bonus Award for the Bonus
Period that includes the date of the Participant’s death, Disability or
Retirement.  Such Bonus Awards shall be paid at the normal time of the bonus
payout as if the Participant had remained employed but in no event later than
the fifteenth day of the third month following the end of the Bonus Period.

 

8.2          Payment after Termination of Employment Other Than on Account of
Death, Disability or Retirement.  If before a Change in Control occurs the
Participant’s employment with GreenSky and its Affiliates is terminated during
the Bonus Period other than on account of the Participant’s death, Disability or
Retirement, subject to Section 9.11 of the Plan, the Participant shall not be
entitled to receive a Bonus Award for the Bonus Period that includes the
termination of the Participant’s employment other than on account of the
Participant’s death, Disability or Retirement, unless the Committee specifically
approves otherwise.  The Committee has the discretion to pay the Participant’s
Bonus Award that would result based on actual business results for the entire
Bonus Period (based solely upon the Participant’s Compensation for that Bonus
Period through the time of Participant’s termination of employment), or any
portion thereof, notwithstanding the termination of the Participant’s employment
during the Bonus Period other than on account of the Participant’s death,
Disability or Retirement.

 

9.             MISCELLANEOUS

 

9.1          Unsecured General Creditor.  Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights,
interests, or other claim in any property or assets of the Employer. Any and all
assets shall remain general, unpledged, unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay cash in the future, and there shall be no obligation to establish
any fund, any security or any other restricted asset in order to provide for the
payment of amounts under the Plan.

 

9.2          Obligations to the Employer.  If a Participant becomes entitled to
a Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

 

9.3          Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. No part of a Distribution, prior to actual Distribution, shall
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
shall it be

 

10

--------------------------------------------------------------------------------



 

transferable by operation of law in the event of the Participant’s or any other
persons bankruptcy or insolvency, except as set forth in Section 9.2 above or
pursuant to a legal domestic relations order.

 

9.4          Employment or Future Pay or Compensation Not Guaranteed.  Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant or any former Participant
any right to be retained in the employ of an Employer or receive or continue to
receive any rate of pay or other compensation, nor shall it interfere in any way
with the right of an Employer to terminate the Participant’s employment at any
time without assigning a reason therefor.

 

9.5          Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.

 

9.6          Captions.  The captions to the articles, sections, and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

9.7          Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Delaware.

 

9.8          Validity.  In the event any provision of the Plan is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of the Plan.

 

9.9          Notice.  Any notice or filing required or permitted to be given to
the Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of GreenSky, directed to
the attention of the Committee. Such notice shall be deemed given as of the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

 

9.10        Compliance.  No Distribution shall be made hereunder except in
compliance with all applicable laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement with any stock
exchange to which GreenSky is a party, and the rules of all domestic stock
exchanges on which GreenSky’s shares of capital stock may be listed. The
Committee shall have the right to rely on an opinion of its or GreenSky’s
counsel as to such compliance. No Distribution shall be made hereunder unless
the Employer has obtained such consent or approval as the Employer may deem
advisable from regulatory bodies having jurisdiction over such matters.

 

9.11        Other Agreements; No Duplicate Payments.  To the extent the
Participant and the Employer are parties to any other agreements or arrangements
relating to the Participant’s employment that provide for payment(s) of any
bonuses under this Plan on termination of employment, change in control or
otherwise, this Plan and such other agreements or arrangements shall be
construed and interpreted so that (i) the Bonus Awards and Distributions payable
under the Plan and such other agreements or arrangements are only paid once; it
being the intent of this Plan not to provide the Participant any duplicative
payments of Bonus Awards, but that (ii) the Participant shall be entitled to
receive the full benefits of both the Plan and such other agreements or
arrangements; it being the intent of GreenSky and its Affiliates to provide the
Participant with the benefits of such other agreements or arrangements. To the
extent a Participant is entitled to a bonus payment calculated under this Plan
and under any other agreement or arrangement, which would result in a
duplicative payment of the Bonus Award or Distribution, no Bonus Award or
Distribution will be payable hereunder if the payment under the other agreement
or arrangement is not reduced by any duplicative payment under this Plan.  To
the extent a Participant is entitled to a bonus

 

11

--------------------------------------------------------------------------------



 

payment or portion thereof calculated under this Plan under any other agreement
or arrangement, which bonus payment or portion thereof is not otherwise payable
under this Plan, the terms of such other agreement or arrangement shall control
and be given effect.

 

9.12        Temporary Leaves of Absence.  The Committee in its sole discretion
may decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not, be deemed an
interruption or termination of employment.

 

9.14        Compensation Recoupment Policy.  Notwithstanding any other provision
of this Plan, any Bonus Award received by the Participant and/or cash paid
hereunder, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any Compensation
Recoupment Policy GreenSky may adopt, and as it may be amended from time to
time.  By acceptance of the Bonus Award, the Participant agrees and consents to
GreenSky’s application, implementation and enforcement of (a) any such
Compensation Recoupment Policy or any similar policy established by GreenSky or
any Affiliate that may apply to the Participant and (b) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation, and expressly agrees that the Committee may take such actions as
are necessary to effectuate the Compensation Recoupment Policy, any similar
policy (as applicable to the Participant) or applicable law without further
consent or action being required by the Participant.  To the extent that the
terms of this Plan and the Compensation Recoupment Policy or any similar policy
conflict, then the terms of such policy shall prevail.

 

9.15        Restrictive Covenants.  Bonus Awards under the Plan are contingent
upon the Participant continuing to comply with any Confidentiality,
Non-Solicitation, Non-Recruitment, Non-Competition and Invention Assignment
Agreement to which the Participant is a party with GreenSky and/or any of its
Affiliates.  If the Participant breaches in any material respect any such
agreement, the Participant shall forfeit the right to receive any further Bonus
Awards under the Plan and, to the extent permitted by law, the Participant
agrees to return to the Employer the gross amount of all Bonus Awards received
in the twelve (12) months prior to such breach.

 

10.          AMENDMENT AND TERMINATION OF THE PLAN

 

10.1        Amendment.  Except as set forth in Section 10.3 below, the Committee
in its sole discretion may at any time amend the Plan in whole or in part.

 

10.2        Termination of the Plan.

 

(a)           Employer’s Right to Terminate.  Except as set forth in
Section 10.3 below, the Committee may at any time terminate the Plan, if it
determines in good faith that the continuation of the Plan is not in the best
interest of GreenSky and its stockholders.  No such termination of the Plan
shall reduce any Distributions already made.

 

(b)           Payments upon Termination of the Plan.  Upon the termination of
the Plan under this Section 10.2, Awards for future Bonus Periods shall not be
made.  With respect to the Bonus Period in which such termination takes place,
the Employer will pay to each Participant the Participant’s Bonus Award, if any,
for such Bonus Period, less any applicable withholdings, only to the extent the
Committee provides for any such payments on termination of the Plan (in which
case all such payments will be made no later than the fifteenth day of the third
month following the end of the Bonus Period that includes the effective date of
termination of the Plan).

 

12

--------------------------------------------------------------------------------



 

10.3        Amendment or Termination after a Change in Control.  Notwithstanding
any other provision of the Plan, the Committee may not amend or terminate the
Plan in whole or in part, or change eligibility for participation in the Plan,
on or after a Change in Control to the extent any such amendment or termination,
or change in eligibility for participation in the Plan, would adversely affect
the Participants’ rights hereunder or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination for the Bonus Period in which the amendment or termination of the
Plan takes place and any prior Bonus Period.

 

11.          COMPLIANCE WITH SECTION 409A

 

11.1        Tax Compliance.  This Plan is intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be construed and
interpreted in accordance therewith. The Committee may at any time amend,
suspend or terminate this Plan, or any payments to be made hereunder, as
necessary to be exempt from Section 409A of the Code. Notwithstanding the
preceding, no Employer shall be liable to any Employee or any other person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any Bonus Award or Distribution
to be made under this Plan is subject to taxes, penalties or interest as a
result of failing to comply with Section 409A of the Code. The Distributions
under the Plan are intended to satisfy the exemption from Section 409A of the
Code for “short-term deferrals.”

 

12.          CLAIMS PROCEDURES

 

12.1        Filing of Claim.  If a Participant becomes entitled to a Bonus Award
or a Distribution has otherwise become payable, and the Participant has not
received the benefits to which the Participant believes he or she is entitled
under such Bonus Award or Distribution, then the Participant must submit a
written claim for such benefits to the Committee within ninety (90) days of the
date the Bonus Award would have become payable (assuming the Participant is
entitled to the Bonus Award) or the claim will be forever barred.

 

12.2        Appeal of Claim.  If a claim of a Participant is wholly or partially
denied, the Participant or his or her duly authorized representative may appeal
the denial of the claim to the Committee. Such appeal must be made at any time
within thirty (30) days after the Participant receives written notice from the
Committee of the denial of the claim. In connection therewith, the Participant
or his or her duly authorized representative may request a review of the denied
claim, may review pertinent documents and may submit issues and comments in
writing. Upon receipt of an appeal, the Committee shall make a decision with
respect to the appeal and, not later than sixty (60) days after receipt of such
request for review, shall furnish the Participant with a decision on review in
writing, including the specific reasons for the decision, as well as specific
references to the pertinent provisions of the Plan upon which the decision is
based.  Notwithstanding the foregoing, if the Committee has not rendered a
decision on appeal within sixty (60) days after receipt of such request for
review, the Participant’s appeal shall be deemed to have been denied upon the
expiration of the sixty (60)-day review period.

 

12.3        Final Authority.  The Committee has discretionary and final
authority under the Plan to determine the validity of any claim. Accordingly,
any decision the Committee makes on the Participant’s appeal shall be final and
binding on all parties. If a Participant disagrees with the Committee’s final
decision, the Participant may bring suit, but only after the claim on appeal has
been denied or deemed denied. Any such lawsuit must be filed within one hundred
eighty (180) days of the Committee’s denial (or deemed denial) of the
Participant’s claim or the claim will be forever barred.

 

13

--------------------------------------------------------------------------------